Citation Nr: 0026819	
Decision Date: 10/06/00    Archive Date: 10/12/00

DOCKET NO.  99-23 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an effective date earlier than June 19, 1999, 
for a grant of service connection for left peroneal nerve 
injury.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The veteran served on active duty from October 1950 to 
December 1952.

The instant appeal arose from a September 1999 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO), in New Orleans, Louisiana, which assigned an 
effective date of June 10, 1999, for a grant of service 
connection for a left peroneal nerve injury.


REMAND

The appellant contends, in substance, that an effective date 
of January 11, 1973, or October 1973 should be granted as he 
sought VA treatment for loss of use of the reflexes in his 
left foot on January 11, 1973, and as he reported loss of 
reflexes of the left foot in an October 23, 1973, substantive 
appeal to the Board of Veterans' Appeals (Board).

The Board notes that the most recent VA treatment records in 
the claims folder are dated from January to May 1973.  In a 
September 15, 1999, addendum to his notice of disagreement, 
the veteran reported that a brace for his left foot drop was 
ordered by VA personnel in 1994.  Such a record appears to be 
pertinent to the veteran's claim on appeal.  As VA records 
are considered to be constructively included within the 
record, and must be acquired if material to an issue on 
appeal, it is necessary to obtain the aforementioned medical 
record prior to a final decision in this case.  Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should develop any pertinent 
VA treatment records, including those 
from the VA Medical Center in New 
Orleans, Louisiana, dated since May 1973.  
Any such records should then be 
associated with the VA claims folder.

2.  Thereafter, the RO should 
readjudicate the claim on appeal with 
consideration given to all of the 
evidence of record, including any 
additional evidence obtained pursuant to 
this remand.

If the benefit sought is not granted,, the RO should provide 
the veteran and his representative, if applicable, with an 
appropriate supplemental statement of the case, indicating 
that he has a reasonable time to respond, and return the case 
to the Board for further appellate consideration, if 
appropriate.

This REMAND is to develop evidence and to ensure the veteran 
is afforded due process of law.  The Board intimates no 
opinion as to the final outcome warranted in this case.  The 
veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 2000) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	C. P. RUSSELL
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



